Grice,. .Justice.
The error complained of being the sustaining of a .general demurrer to the petition for condemnation, and the question involved requiring the mere application of .an unambiguous provision of the Georgia Constitution, the Supreme Court is without jurisdiction. Mayor &c. of Athens v. Gamma Delta Chapter House Corp., 208 Ga. 392 (67 SE2d 111); Dade County v. State of Ga., 201 Ga. 241 (39 SE2d 473). The case is, therefore,

Transferred to the Court of Appeals.


All the Justices concur.